DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 09/30/2020. Claims 1-10 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 09/30/2020 and 08/30/2021 are both in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In ¶¶ 40-41 of the instant specification, the four recitations of “A reference sing” should be replaced with “A reference sign.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“an information acquisition unit that acquires environmental data” (claim 1)
“a path determination unit that determines the three-dimensional position of the certain environment… and that determines a recommended flight path of another unmanned aerial vehicle” (claim 1)
“an information provision processing unit that provides information on the recommended flight path determined” (claim 1)
“an environmental data distribution information processing unit that generates environmental data distribution information” (claim 7)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 31: “The information processing unit 33 has a processor, and executes a control program 34A memorized in the memory unit 34 to serve as an information acquisition unit 33A, an information management unit 33B, a request reception unit 33C, a path determination unit 33D, and other units. Note that, the information acquisition unit 33A, the information management unit 33B, the request reception unit 33C, and the path determination unit 33D may be configured as dedicated hardware.” Further, ¶ 52: “The management device 31 allows the information management unit 33B (corresponding to an information provision processing unit) to perform information provision processing in which the recommended flight path determined is transmitted to the controller 21 of the unmanned aerial vehicle 11” and ¶ 56: “The second embodiment is the same as the first embodiment, except that the management device 31 is included in a blockchain network 41 (see FIG. 10), and the path determination unit 33D of the management device 31 includes an environmental data distribution information processing unit 33E”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Step 1: Claim 1 is directed to a management device (i.e., a machine).
Step 2A, prong 1: Claim 1 recites the abstract concept of determining a recommended flight path based on a determined three-dimensional position. This abstract idea is described at least in claim 1 by the mental process steps of determining a three-dimensional position of a certain environment based on environmental data and determining a recommended flight path of an unmanned aerial vehicle based on the determined position. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining the three-dimensional position and recommended flight path with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claim 1 other than reciting “a path determination unit,” nothing in the steps of determining the three-dimensional position and the recommended flight path precludes the idea from practically being performed in the human mind. For example, if not for the “path determination unit” language, the claim encompasses a human determining the three-dimensional position and the recommended flight path with the help of pen and paper.
Step 2A, prong 2: Claim 1 recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a path determination unit which is a generic computer component (see instant specification ¶ 31) that is simply employed as a tool to perform the determining steps of the abstract idea (See MPEP 2106.05(f)). Claim 1 also recites that an information acquisition unit is configured to acquire environmental data to enable the determination of the three-dimensional position. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. Similarly, the recited step of an information provision processing unit providing information on the determined recommended flight path is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept. The additional elements do not amount to more than what is well-understood, routine, and conventional in the field. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 1 is not patent-eligible.
Regarding claims 2-10:
Dependent claims 2 and 4-9 recite further mental process steps such as determining a path prioritizing an area corresponding to an area, determining a flight path prioritizing an area where a level of noise is equal to or more than a predetermined level, determining a flight path prioritizing an area where an illuminance level is less than a predetermined level, determining a flight path prioritizing an area where a level of an electric wave is less than a predetermined level, determining the recommended flight path using generated environmental data distribution information, computing or refreshing the environmental data distribution information using acquired data, and giving an incentive to a manager or user of the unmanned aerial vehicle. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally performing each of the steps with the help of pen and paper; nothing in the claims precludes the abstract idea from practically being performed in the human mind. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
Dependent claims 2-10 only recite additional mental process steps and limitations further defining the mental process. There are no additional elements that integrate the abstract idea into a practical application. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-10 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisbrod et al. (US 2019/0277635 A1), hereinafter Weisbrod.
Regarding claim 1:
		Weisbrod discloses the following limitations:
“A management device comprising: an information acquisition unit that acquires environmental data acquired by an unmanned aerial vehicle, the environmental data enabling determination of a three-dimensional position of a certain environment.” (See at least Weisbrod ¶¶ 55-62: “UAV platform 215 can determine the antenna information based on receiving the antenna information from another device,” and “UAV platform 215 can generate the RF model based on predicted RF information. The predicted RF information can include information that identifies a predicted RF condition within the 3D environment. For example, the predicted RF information can include information that identifies a predicted signal to interference plus noise ratio (SINR), a predicted signal to noise ratio (SNR), a predicted signal strength, a predicted reference signal received power (RSRP), a predicted reference signal received quality (RSRQ), and/or another type of metric that describes a predicted RF condition.” Further, “UAV platform 215 can determine the predicted RF information, associated with the 3D environment, based on mapping the range-adjusted gain vectors, associated with the antennas, to the representation of the 3D environment.”)
“a path determination unit that determines the three-dimensional position of the certain environment on a basis of the environmental data.” (See at least Weisbrod ¶¶ 59-62: “UAV platform 215 can generate the RF model based on predicted RF information. The predicted RF information can include information that identifies a predicted RF condition within the 3D environment. For example, the predicted RF information can include information that identifies a predicted signal to interference plus noise ratio (SINR), a predicted signal to noise ratio (SNR), a predicted signal strength, a predicted reference signal received power (RSRP), a predicted reference signal received quality (RSRQ), and/or another type of metric that describes a predicted RF condition.” Further, “UAV platform 215 can determine the predicted RF information, associated with the 3D environment, based on mapping the range-adjusted gain vectors, associated with the antennas, to the representation of the 3D environment.”)
“and that determines a recommended flight path of another unmanned aerial vehicle on a basis of the three-dimensional position determined.” (See at least Weisbrod ¶¶ 19-20 and 28-29: “the UAV platform can generate the route plan based on the parameters and using the RF model. In some implementations, the UAV platform can generate the route plan by determining one or more routes based on the parameters and the RF model. For example, the UAV platform can identify the set of 3D spaces associated with the RF model (e.g., the 3D spaces for which the RF model can predict RF conditions), identify candidate 3D spaces of the set of the spaces (e.g., 3D spaces with RF conditions that satisfy one or more particular parameters), and determine a route based on the candidate 3D spaces (e.g., using a planning-path algorithm).” Further, “UAV 210 can controlled by another UAV 210 via communications with the other UAV 210. Additionally, or alternatively, UAV 210 can be controlled by a combination of UAV platform 215, user device 205, the computational resources of UAV 210, and/or another other UAV 210.”)
“and an information provision processing unit that provides information on the recommended flight path determined.” (See at least Weisbrod ¶ 25: “User device 205 includes one or more devices capable of receiving, determining, storing, processing, and/or providing information associated with a route plan for UAV 210, such as information associated with one or more parameters based on which the route plan is to be generated.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod as applied to claim 1 above, and further in view of Beaurepaire et al. (US 2021/0012669 A1), hereinafter Beaurepaire.
	Regarding claim 2:
Weisbrod discloses the “management device according to claim 1,” and Weisbrod further discloses the following limitations: 
“wherein the environmental data is data that enables determination of a three-dimensional position of at least any one of a first environment and a second environment.” (See at least Weisbrod ¶¶ 19-20 and 59-62: “UAV platform 215 can generate the RF model based on predicted RF information. The predicted RF information can include information that identifies a predicted RF condition within the 3D environment. For example, the predicted RF information can include information that identifies a predicted signal to interference plus noise ratio (SINR), a predicted signal to noise ratio (SNR), a predicted signal strength, a predicted reference signal received power (RSRP), a predicted reference signal received quality (RSRQ), and/or another type of metric that describes a predicted RF condition.” Further, “UAV platform 215 can determine the predicted RF information, associated with the 3D environment, based on mapping the range-adjusted gain vectors, associated with the antennas, to the representation of the 3D environment.” Further, the UAV platform can consider “an RF condition parameter (e.g., a minimum SINR, a minimum SNR, a minimum signal strength, a minimum RSRP, a minimum RSRQ, and/or the like).” The environment that does not satisfy the RF condition is interpreted as corresponding to the claimed “second environment.”)
“the second environment affecting the flight of the unmanned aerial vehicle.” (See at least Weisbrod ¶¶ 9-10: “RF conditions at altitude need to be known in order to ensure an acceptable level of communication (e.g., fast, reliable, secure, and/or the like) with a UAV while the UAV traverses the route.”)
“and the path determination unit determines a path prioritizing an area corresponding to the first environment and/or an area not including the second environment as a recommended flight path.” (See at least Weisbrod ¶¶ 9-10 and 19-20: “the UAV platform can generate the route plan based on the parameters and using the RF model,” where “The parameters can include one or more requirements, factors, guidelines, rules, and/or the like, based on which a route plan is to be generated, such as an RF condition parameter (e.g., a minimum SINR, a minimum SNR, a minimum signal strength, a minimum RSRP, a minimum RSRQ, and/or the like).” The areas not meeting the RF condition parameter requirements are interpreted as corresponding to the claimed “second environment.”)
Weisbrod does not specifically disclose “the first environment enabling reduction of an effect that flight of the unmanned aerial vehicle causes on a vicinity of the unmanned aerial vehicle.” However, Beaurepaire does teach this limitation. (See at least Beaurepaire ¶¶ 28-29: “It is contemplated that the route is generated to minimize the relative noise impact of the aerial vehicle with respect to a noise measurement taken at a ground level. In one embodiment, the relative noise impact is minimized by generating the route to fly over the portions of the geographic area where the existing noise levels are greater than the vehicle noise characteristic by a threshold value.” These portions of the geographic area with high noise levels read on the claimed “first environment.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weisbrod by considering the impact the vehicle will have on its environment as taught by Beaurepaire, because this modification “introduces a capability to route the aerial vehicle 101 based on a relative noise impact to ground level noise sources 107, such as traffic noises, construction noises, police, ambulance and firetruck siren noises, garbage collection noises, factory noises, etc., to minimize its relative contribution to noise pollution 109 one the ground of the flying over area.” (See at least Beaurepaire ¶ 28.)
Note that under the broadest reasonable interpretation (BRI) of claim 2, consistent with the specification, the environmental data being “data that enables determination of a three-dimensional position of at least any one of a first environment and a second environment” and the path determination unit determining “a path prioritizing an area corresponding to the first environment and/or an area not including the second environment as a recommended flight path” is each treated as an alternative limitation. The applicant has elected to use the phrases “at least any one of…” and “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “second environment” and the “area not including the second environment as a recommended flight path” have been addressed here, the claim is still rejected in its entirety.
	Regarding claim 3:
Weisbrod in combination with Beaurepaire discloses the “management device according to claim 2,” and Weisbrod further discloses that “the second environment includes at least any one of an electric wave and an odor.” (See at least Weisbrod ¶¶ 19-20: “The parameters can include one or more requirements, factors, guidelines, rules, and/or the like, based on which a route plan is to be generated, such as an RF [(radio frequency)] condition parameter (e.g., a minimum SINR, a minimum SNR, a minimum signal strength, a minimum RSRP, a minimum RSRQ, and/or the like).” The radio frequency conditions are interpreted as corresponding to the claimed “electric wave.”)
Weisbrod does not specifically disclose “wherein the first environment includes at least any one of a noise and an illuminance.” However, Beaurepaire does teach this limitation. (See at least Beaurepaire ¶ 29: “It is contemplated that the route is generated to minimize the relative noise impact of the aerial vehicle with respect to a noise measurement taken at a ground level. In one embodiment, the relative noise impact is minimized by generating the route to fly over the portions of the geographic area where the existing noise levels are greater than the vehicle noise characteristic by a threshold value.” Therefore, Beaurepaire teaches the first environment including a noise characteristic.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weisbrod by considering the noise of the environment as taught by Beaurepaire, because this modification “introduces a capability to route the aerial vehicle 101 based on a relative noise impact to ground level noise sources 107, such as traffic noises, construction noises, police, ambulance and firetruck siren noises, garbage collection noises, factory noises, etc., to minimize its relative contribution to noise pollution 109 one the ground of the flying over area.” (See at least Beaurepaire ¶ 28.)
Note that under the BRI of claim 3, consistent with the specification, the first environment including “at least any one of a noise and an illuminance” and the second environment including “at least any one of an electric wave and an odor” is each treated as an alternative limitation. The applicant has elected to use the phrase “at least any one of…” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “noise” and the “electric wave” have been addressed here, the claim is still rejected in its entirety.
	Regarding claim 4:
Weisbrod in combination with Beaurepaire discloses the “management device according to claim 3,” and Beaurepaire further discloses “wherein if the environmental data includes the noise, the path determination unit determines, as the recommended flight path, a flight path prioritizing an area where a level of the noise is equal to or more than a predetermined level.” (See at least Beaurepaire ¶ 29: “It is contemplated that the route is generated to minimize the relative noise impact of the aerial vehicle with respect to a noise measurement taken at a ground level. In one embodiment, the relative noise impact is minimized by generating the route to fly over the portions of the geographic area where the existing noise levels are greater than the vehicle noise characteristic by a threshold value.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weisbrod by routing the vehicle in areas that satisfy a predetermined noise threshold as taught by Beaurepaire, because this modification “introduces a capability to route the aerial vehicle 101 based on a relative noise impact to ground level noise sources 107, such as traffic noises, construction noises, police, ambulance and firetruck siren noises, garbage collection noises, factory noises, etc., to minimize its relative contribution to noise pollution 109 one the ground of the flying over area.” (See at least Beaurepaire ¶ 28.)
Regarding claim 6:
Weisbrod in combination with Beaurepaire discloses the “management device according to claim 3,” and Weisbrod further discloses “wherein if the environmental data includes the electric wave, the path determination unit determines, as the recommended flight path, a flight path prioritizing an area where a level of the electric wave affecting communications of the unmanned aerial vehicle is less than a predetermined level.” (See at least Weisbrod ¶¶ 19-20: “the UAV platform can generate the route plan based on the parameters and using the RF model,” where “The parameters can include one or more requirements, factors, guidelines, rules, and/or the like, based on which a route plan is to be generated, such as an RF condition parameter (e.g., a minimum SINR, a minimum SNR, a minimum signal strength, a minimum RSRP, a minimum RSRQ, and/or the like).” The areas meeting the RF condition parameter requirements are interpreted as corresponding to the claimed “area where a level of the electric wave affecting communications of the unmanned aerial vehicle is less than a predetermined level.”)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod in combination with Beaurepaire as applied to claim 3 above, and further in view of Maeda (US 2021/0141381 A1).
	Regarding claim 5:
Weisbrod in combination with Beaurepaire discloses the “management device according to claim 3,” but does not specifically disclose “wherein if the environmental data includes the illuminance, the path determination unit determines, as the recommended flight path, a flight path prioritizing an area where a level of the illuminance is less than a predetermined level.” However, Maeda does teach this limitation. (See at least Maeda ¶¶ 61, 72-73, and 179: “the behavior planning map production unit 104 determines the degree (such as light amount, sound amount, air volume, or smell strength) of a risk as a reference among risks existing in environment, and determines an allowable risk degree (such as light amount, sound amount, air volume, or smell strength) with taken into consideration sensitivity in accordance with an influence target. Then, the behavior planning map production unit 104 produces a map (corresponding to, for example, an allowable sound amount map 104c to be described later) related to the allowable degree of a risk in space by using the determined allowable risk degree and the transfer function, and sets the produced map related to the allowable risk degree as the behavior planning map 104a.” Further, “the degree of influence of the risk generated by the autonomous mobile object 1 is calculated by using the transfer function of the risk, and Path RO on which the degree of influence of the risk generated by the autonomous mobile object 1 on surrounding influence targets is small is planned based on a result of the calculation.” Additionally, “the autonomous mobile object 1 in the present disclosure is applicable not only to an autonomous mobile robot such as a domestic pet robot, a robot cleaner, an unmanned aircraft, a follow-up transport robot, and the like, but also to various kinds of mobile objects, such as an automobile, configured to estimate the self-position.” The area with a light amount satisfying the allowable risk degree is interpreted as corresponding to the claimed “area where a level of the illuminance is less than a predetermined level.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weisbrod in combination with Beaurepaire by generating a path for the vehicle based on a requirement of maintaining an allowable level of light as taught by Maeda, because with this modification, “it is possible to produce in advance a behavior plan of a drive unit so that influence of a risk generated by the drive unit on an influence target in surroundings is reduced. Accordingly, it is possible to reduce influence of risks, such as sound and light generated by the host device, on surroundings.” (See at least Maeda ¶ 10.)
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod as applied to claim 1 above, and further in view of Maeda.
	Regarding claim 7:
Weisbrod discloses the “management device according to claim 1,” but does not specifically disclose the limitations listed below. However, Maeda does teach these limitations:
“wherein the path determination unit includes an environmental data distribution information processing unit that generates environmental data distribution information that is information indicating an environmental data distribution.” (See at least Maeda ¶ 109 and FIG. 8 reproduced below: “existence probability distributions K10 and K20 based on the positions k10 and k20 of sound sources, and the noise level (for example, 70 dB) at a grid C30 to which the observation position c30 belongs are registered to the environmental sound data 124b0 from the sound source data and information related to an observation position, which are included in the environmental light/sound information 124a0.” An “existence probability distribution” is interpreted as corresponding to the claimed “environmental data distribution.”)

    PNG
    media_image1.png
    569
    544
    media_image1.png
    Greyscale

“and the path determination unit determines the recommended flight path using the environmental data distribution information.” (See at least Maeda ¶¶ 4 and 179: “In path search in determination of the movement path of an autonomous movement robot, the distance from the autonomous movement robot to an obstacle is used as a cost to avoid collision of the autonomous movement robot with the obstacle. Specifically, the existence probability of an obstacle is set to be high for a cell on a lattice map, which corresponds to a position where the existence of the obstacle is observed by a sensor or the like, and the existence probability of an obstacle is set to be low for a cell in which it is observed that no obstacle exists. Then, processing of expanding an obstacle region, and the like is executed on the lattice map to express the body size, safety factor, and the like of the autonomous movement robot, and thereafter, an optimum path is determined.” Further, “the autonomous mobile object 1 in the present disclosure is applicable not only to an autonomous mobile robot such as a domestic pet robot, a robot cleaner, an unmanned aircraft, a follow-up transport robot, and the like, but also to various kinds of mobile objects, such as an automobile, configured to estimate the self-position.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weisbrod by considering the environmental data probability distribution when generating the vehicle path as taught by Maeda, because “In path search in determination of the movement path of an autonomous movement robot, the distance from the autonomous movement robot to an obstacle is used as a cost to avoid collision of the autonomous movement robot with the obstacle. Specifically, the existence probability of an obstacle is set to be high for a cell on a lattice map, which corresponds to a position where the existence of the obstacle is observed by a sensor or the like, and the existence probability of an obstacle is set to be low for a cell in which it is observed that no obstacle exists.” (See at least Maeda ¶ 4.)
	Regarding claim 8:
Weisbrod in combination with Maeda discloses the “management device according to claim 7,” and Maeda further discloses “wherein the environmental data distribution information processing unit computes or refreshes the environmental data distribution information using the environmental data acquired by the unmanned aerial vehicle.” (See at least Maeda ¶¶ 108-116: “In FIG. 8, the upper part illustrates exemplary environmental light/sound information 124a (refer to FIG. 7, for example) acquired at each timing t(=T0 to T2), and the lower part illustrates exemplary environmental sound data (corresponding to the above-described risk data) updated by using the environmental light/sound information 124a obtained at each timing t(=T0 to T2).” Further, “the environmental light/sound storage unit 125 updates the existence probability distribution of each sound source based on the estimation result (such as position and existence probability distribution) accumulated for the sound source in the environmental sound data (step S105). For example, the environmental light/sound storage unit 125 updates the position and existence probability distribution of each sound source based on a plurality of pieces of the sound source data through data fusion such as Kalman filter.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weisbrod by updating the environmental data distribution as taught by Maeda, because with this modification, the system can recognize new light/sound sources and also update the estimation of previously recognized light/sound sources. (See at least Maeda ¶¶ 115-116.)
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod in combination with Maeda as applied to claim 7 above, and further in view of Xia (US 2019/0301883 A1).
	Regarding claim 9:
Weisbrod in combination with Maeda discloses the “management device according to claim 7,” but does not specifically disclose “wherein the environmental data distribution information processing unit, when receiving the environmental data, gives a certain incentive to a manager or user of the unmanned aerial vehicle, the manager or user being a provider of the environmental data.” However, Xia does teach this limitation. (See at least Xia ¶ 63: “In some implementations, prior to receiving map data from the data collectors, the map-service provider executes a smart contract with one or more of the data collectors. The smart contract sets forth an incentive mechanism by which the one or more data collectors can receive a reward once they collect and submit relevant data to the map-service provider.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weisbrod in combination with Maeda by giving an incentive in exchange for the environmental data as taught by Xia, because this modification addresses the problem that “The collection of map data is extremely resource intensive for map application providers, and users often complain that collected map data is not current enough for their needs.” (See at least Xia ¶ 3.)
	Regarding claim 10:
Weisbrod in combination with Maeda and Xia discloses the “management device according to claim 9,” and Xia further discloses the following limitations: 
“wherein partial or complete processing of the environmental data distribution information processing unit includes communications through a blockchain network.” (See at least Xia ¶¶ 33 and 58: “implementations of the specification are directed to providing a blockchain-based crowdsourcing platform capable of collecting and providing map data.” Further, “FIG. 3 depicts an example of a system environment 300 of a blockchain-based crowdsourcing map application in accordance with implementations of the specification. The map-service provider 302 can be any map service provider that is capable of forming a blockchain and executing smart contracts with individuals and data vendors (for example, data collectors and data providers). The formed blockchain can include the data-service provider 304 and data provider 306.”)
“and the certain incentive is given using a smart contract on the blockchain network.” (See at least Xia ¶¶ 58 and 63: “In some implementations, prior to receiving map data from the data collectors, the map-service provider executes a smart contract with one or more of the data collectors. The smart contract sets forth an incentive mechanism by which the one or more data collectors can receive a reward once they collect and submit relevant data to the map-service provider.”)
“the smart contract being triggered by reception of the environmental data by the environmental data distribution information processing unit.” (See at least Xia ¶ 56: “Once a data collector fulfills all the requirements detailed in the smart contract (for example, submitting valid data to the service provider), the data collector can automatically receive a reward promised in the smart contract.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weisbrod in combination with Maeda by using a smart contract as part of a blockchain network to receive the environmental data and give out the incentive as taught by Xia, because Xia discloses that “Because of the existence of the smart contract, map-service provider 302 can execute a series of transactions, such as data consumption and data authorization with the data-service provider 304 and the data provider 306 automatically, reducing transaction costs to each entity” (see at least Xia ¶ 58). Further, Xia discloses that by providing the incentive after receiving the environmental data, there is left “no possibility for the service provider to breach the smart contract” (see at least Xia ¶ 56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662